Citation Nr: 0703019	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the veteran's service 
connected post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an enlarged 
prostate, on a direct basis and as due to exposure to 
herbicides.

3.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

The veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the benefits 
sought on appeal.  

The issue of the enlarged prostate is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension was not incurred in service, 
is not shown to be causally or etiologically related to 
service, and is not causally or etiologically related to the 
veteran's service connected PTSD.

2.  Since April 27, 2005, the veteran's PTSD is manifested by 
suicidal ideation, near-continuous depression affecting the 
ability to function independently, impaired impulse control, 
difficulty adapting to stressful circumstances including 
work, and the inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection, presumptive 
service connection, and secondary service connection for 
hypertension have not been met.  38 U.S.C.A. §§1110, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2005).
2.  The criteria for a 70 percent disability rating, but no 
higher, for PTSD have been met since April 27, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

The veteran seeks service connection for hypertension.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease, will be 
service connected.  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  Certain other chronic diseases will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within three 
years of separation from service (tuberculosis) or within 
seven years of separation from service (multiple sclerosis).  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a),3.309(a).

The veteran's hypertension claim does not meet the elements 
for direct service connection as described above.  Although 
he has a current diagnosis, most recently documented in a 
January 2005 treatment note from Yadkin Valley Adult 
Medicine, there is no evidence of in-service incurrence.  The 
veteran's separation examination at discharge revealed no 
abnormalities with his heart in terms of thrust, size, 
rhythm, or sounds.  His blood pressure was measured and was 
not noted as high.  Further, at separation the veteran 
reported he did not then have high or low blood pressure, and 
had never had it in the past.  This case also lack competent 
medical evidence showing that the current diagnosis of 
hypertension is related to service.  For these reasons, 
service connection cannot be granted on a direct basis.  
Further, the Board has considered whether the veteran is 
entitled to service connection under the chronicity 
provisions of 38 C.F.R. § 3.307 and 3.309 but finds the 
provisions inapplicable because his hypertension did not 
manifest during service and there is no evidence it 
manifested during any applicable presumptive period.

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  At the 
December 2005 hearing the veteran stated he believed his 
hypertension may be related to his PTSD, although any such 
relationship has not been confirmed by a medical provider.  A 
review of the file confirms there is no objective medical 
evidence suggesting any relationship between the veteran's 
hypertension and his PTSD.  For this reason, service 
connection on a secondary basis is also denied.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service medical records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

Initial Increased Rating for PTSD

The veteran has disagreed with the disability rating assigned 
for his service-connected PTSD.  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).

Since the effective date for the grant of service connection, 
the veteran's service-connected PTSD has been evaluated as 50 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Shortly after the effective date for the grant of service 
connection for PTSD, the veteran was assigned Global 
Assessment of functioning score of 60.  His GAF score has not 
been measured since.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
evidence shows disability that more nearly approximates that 
which warrants the assignment of a 70 percent disability 
rating but no higher.  See 38 C.F.R. § 4.7 (2005).  The 
evidence shows that the veteran's symptoms have reflected 
this level of disability since April 27, 2005.  His most 
significant symptoms are suicidal ideation, near-continuous 
depression affecting the ability to function independently, 
the inability to work, and the inability to maintain 
effective relationships.  Because of the effect of his 
symptoms, the veteran's overall disability picture more 
nearly approximates the criteria for a 70 percent disability 
rating than a 50 percent disability rating since April 27, 
2005 and not before.  

In a February 2005 letter the veteran's wife described the 
veteran's impaired impulse control in the form of an extreme 
startle response.  She described being thrown across the room 
when she unexpectedly touched the veteran in his sleep.  She 
also stated the veteran is unable to function independently 
and that she makes all decisions for him.  She further 
described his inability to maintain familial relationships 
and by illustration stated that during the then-recent 
Christmas holiday, the veteran locked himself in his bedroom 
in order to avoid contact with his children and 
grandchildren.  An April 27, 2005, VAMC treatment note 
documents suicidal ideation.  The veteran told the examiner 
he has had thoughts of walking in front of a truck, although 
he stated he would "never do that to [his] wife."  Suicidal 
ideation is also noted in October 2005 treatment notes from 
the Greensboro Vet Center.  At the December 2005 hearing the 
veteran stated that in 2000 he retired early because he was 
unable to cope with working around people.  He also testified 
that his inclination is to strike anyone who unexpectedly 
touches him.  The veteran further testified he is no longer 
able to attend regular worship services because of the 
crowds.  He instead attends Sunday school.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against this.  For example, there is no evidence of symptoms 
like gross impairment in thought processes or communication, 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  October 2005 
records from the Greensboro Vet Center indicate the veteran 
has a neat appearance, appropriate speech, is oriented to 
time, place, and person, has normal memory function, and an 
appropriate affect.  It was also noted he has no delusions, 
hallucinations, or disorganized thinking.  In order to 
evaluate the veteran's PTSD as 100 percent disabling, his 
disability must more nearly approximate the criteria for that 
rating than for the lower rating.  The veteran's symptoms 
overall do not result in total occupational and social 
impairment. Therefore, a higher rating is not warranted.  The 
overall effect of the veteran's symptoms of PTSD more nearly 
approximates the criteria for a disability rating of 70 
percent but no higher.

The evidence supports a rating of 70 percent, but no higher, 
for PTSD under Diagnostic Code 9411, since April 27, 2005.  
Prior to that date, the medical evidence demonstrates that 
the veteran had no suicidal or homicidal ideation.  He was 
noted to have friends and liked to go camping, went to 
church, and enjoyed other recreational and leisure pursuits.  
This evidence more closely reflects the criteria for a 50 
percent evaluation.  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the level of the veteran's disability in his favor.  However, 
for the reasons discussed above, the evidence did not create 
a reasonable doubt regarding the level of his disability from 
PTSD.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in December 2004, April 2004, and April 2003.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should the veteran's claims be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of the hypertension claim, the veteran is not 
prejudiced by the failure to provide him that further 
information.  The RO will be responsible for addressing any 
notice defect with respect to the rating established by this 
decision on the veteran's PTSD claim and the effective date 
elements when it effectuates his award.  The veteran will 
then have any opportunity to express disagreement with the 
effective date should he desire to do so. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claims.  A VA examination has been provided 
and the RO obtained VA medical records and private medical 
records of which it had notice.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been met.


ORDER

Service connection for hypertension is denied.

Entitlement to a disability rating of 70 percent, but no 
higher, for the veteran's PTSD is granted since April 27, 
2005, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

The veteran seeks service connection for an enlarged 
prostate.  His claim meets the first element of service 
connection because he has a current diagnosis of an enlarged 
prostate, most recently documented in a September 2004 
treatment record from Yadkin Valley Adult Medicine.  In April 
2003 Robert H. Lewe, M.D., found it is likely as not that the 
veteran's prostate problems are related to service.  Dr. Lewe 
did not provide any rationale for this opinion.

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disability. As described above, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Because the 
veteran has a current diagnosis of an enlarged prostate and 
evidence of a possible association with service, a VA 
examination is warranted to decide the claim.  

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his enlarged prostate.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
enlarged prostate had its onset during 
service or is in any other way causally 
related to his active service, including 
as due to exposure to herbicides.  The 
examiner should also provide a finding as 
to whether the veteran currently has 
prostate cancer.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


